902 F.2d 27Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Leonard BURWELL, Petitioner.
No. 90-6297.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 16, 1990.Rehearing and Rehearing In Banc Denied May 15, 1990.

On Petition for Writ of Mandamus.
Leonard Burwell, petitioner pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Leonard Burwell brought this petition for writ of mandamus alleging that the district court has unduly delayed acting on his motion for reduction or correction of sentence brought pursuant to Fed.R.Crim.P. 35.  The motion was filed on February 2, 1990.  Because the motion was filed in the district court less than six months ago, we hold that the district court has not unduly delayed acting on it.  Therefore, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED